     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 1 of 20

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORLANDO VIBANCO,                                   Case No. 1:17-cv-00926-AWI-JDP (HC)
12                          Petitioner,                  FINDINGS AND RECOMMENDATIONS TO
                                                         DENY PETITION FOR WRIT OF HABEAS
13               v.                                      CORPUS AND TO DECLINE TO ISSUE A
                                                         CERTIFICATE OF APPEALABILITY
14    SHAWN HATTON,
                                                         OBJECTIONS DUE IN THIRTY DAYS
15                          Respondent.
                                                         ECF No. 15
16
                                                         ORDER DENYING PETITIONER’S
17                                                       MOTIONS FOR THE APPOINTMENT OF
                                                         COUNSEL
18
                                                         ECF Nos. 25, 26
19

20            Petitioner Orlando Vibanco, a state prisoner proceeding without counsel, seeks a writ of

21   habeas corpus under 28 U.S.C. § 2254. ECF No. 15. Petitioner claims that his trial and appellate

22   counsel were ineffective and that he is innocent of the crimes of which he was convicted. See

23   generally id. For the reasons below, the undersigned recommends that the court deny the

24   petition.

25       I.           Background

26            In 2013, a jury sitting in Fresno County convicted petitioner of battery with serious bodily

27   injury and second-degree robbery with a great bodily injury enhancement. See People v.

28   Vibanco, No. F0681712015, Cal. App. Unpub. LEXIS 9026, at *15 (Dec. 16, 2015). Petitioner
                                                        1
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 2 of 20

 1   was sentenced to 32 years to life in state prison. Id. The undersigned sets forth below the facts of

 2   the underlying offenses, as stated by the California Court of Appeal. A presumption of

 3   correctness applies to these facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d

 4   998, 1010-11 (9th Cir. 2015).

 5
                    Facts
 6
                    On the night of October 24, 2010, Gabriel Ocon (Ocon) walked out
 7                  of the FoodMaxx store near Highway 99 and Fresno Street and
                    headed to his car in the parking lot. Defendant and Netisha Embry
 8                  (Embry) approached him and defendant asked for a ride. Ocon did
                    not know them and had never seen them before.
 9
                    Ocon testified defendant spoke to him in “[n]ot so good Spanish”
10                  and asked for a ride to some place on Jensen. Ocon said no.
                    Defendant insisted and said Embry had cancer, and she could not
11                  walk. Ocon finally agreed because defendant said Embry was sick.
                    Embry did not ask for the ride or say anything to him.
12
                    Ocon got into the driver’s seat of his two-door car. Defendant
13                  entered the car through the passenger door and sat in the rear
                    passenger seat. Embry sat in the front passenger seat.
14                  Ocon testified that he had placed a full-size pool cue in the car,
                    which was lying lengthwise between the center console and the
15                  front passenger seat. He did not have any real or fake firearms in
                    the vehicle.
16
                    Ocon testified defendant said they wanted to go to Golden State and
17                  Jensen. Ocon drove south on Golden State. When he reached
                    Jensen, defendant said the place was not there and they should go
18                  further. Defendant told Ocon to turn onto “North Street,” but
                    defendant never said exactly what he was looking for. Ocon drove
19                  to North Avenue, but defendant again failed to explain where he
                    wanted to go. Defendant never told Ocon that he was going the
20                  wrong way.
21                  As Ocon was driving around, defendant asked to borrow Ocon’s
                    iPhone. He did not say why he wanted it. Ocon passed his iPhone
22                  to defendant in the back seat. He did not see defendant use it.
23                  Ocon started to become suspicious of the situation. Ocon decided
                    to get on to northbound Highway 99 and head back to Jensen
24                  Avenue. He intended to drop off defendant and Embry at Jensen
                    and Golden State, as defendant originally requested.
25
                    Ocon told defendant to return his iPhone. Defendant claimed he
26                  placed it on the center console, and then acted like he was looking
                    for it in the backseat. Ocon believed defendant hid the iPhone or
27                  put it in his pocket.
28
                                                       2
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 3 of 20

 1
                Defendant Attacks Ocon
 2
                Ocon turned off Highway 99 at Jensen Avenue. There were several
 3              fast food restaurants nearby, but Ocon did not think to drive into the
                well-lighted parking lot. Instead, he stopped on the side of the
 4              street by the highway embankment. Ocon again told defendant to
                return his iPhone. Defendant did not do so.
 5
                Ocon testified defendant told him to get out of the car. Defendant
 6              began to hit Ocon in the face and head. Ocon tried to defend
                himself and turned around and grabbed defendant’s hands.
 7              Defendant grabbed the pool cue and repeatedly hit Ocon’s head
                with it. The stick broke into two pieces.
 8
                As Ocon struggled with defendant, Embry got out of the passenger
 9              door. Defendant continued to beat Ocon with one piece of the pool
                cue. At some point, both defendant and Ocon got out of the car
10              through the passenger door. Ocon testified he might have used part
                of the pool stick to hit defendant.
11
                Ocon testified that as defendant beat him, defendant told Embry to
12              get Ocon’s key from the car. Ocon was not sure if she took the key
                because he was preoccupied with defendant.
13
                Ocon testified he punched defendant with his elbow and defendant
14              fell down. Ocon assumed Embry had already taken his car key
                from the ignition. Ocon kept his extra car key in his wallet and
15              intended to retrieve it so he could escape in the car. While
                defendant was on the ground, Ocon pulled out his wallet, which
16              also contained his identification and $200. As he looked for the
                key, defendant got up and hit Ocon in the head. Ocon testified he
17              did not remember what happened after that, until he woke up in an
                ambulance.
18
                The Police Find Ocon
19
                The police received a call from patrons at the nearby fast food
20              restaurants about a possible robbery at Highway 99 and Jensen.
                When the officers arrived at the Jensen offramp, Ocon was sitting
21              on the ground next to his car. He was disheveled. Ocon was
                bleeding and his shirt was covered with blood. He had swelling,
22              cuts, and bruises to his face.

23              Officer Zavalza spoke to Ocon and heard his account of giving a
                ride to the man and woman. Ocon said the man attacked him in his
24              car. Ocon also said that he grabbed the pool cue to protect himself,
                but defendant took it away and beat Ocon with it.
25
                The police searched the area around Ocon’s car and found his car
26              key, one piece of the broken pool cue, and his wallet. The wallet
                contained his identification, but there was no money. The police
27              found the other half of the broken pool cue inside the car, on the
                driver’s side of the backseat. They also found a replica toy
28              handgun in the car, on the back floorboard behind the passenger
                                                   3
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 4 of 20

 1              seat. The police showed the broken pool cue to Ocon, who said
                defendant hit him with the stick.
 2

 3              Defendant’s Statements

 4              While officers spoke to Ocon and obtained medical assistance for
                him by the off ramp, additional officers responded to the nearby
 5              fast food restaurants based on the dispatch that a man and women
                were walking away from the area. Sergeant Cancio saw defendant
 6              and Embry walking around one of the restaurants. He drove behind
                them and asked them to stop. They complied and were cooperative.
 7              Cancio did not notice any injuries on either defendant or Embry.
                Embry said she had cancer.
 8
                Officer Bunch arrived at the parking lot and found defendant and
 9              Embry sitting on the ground near one of the restaurants. Officer
                Cancio was standing near them. Bunch testified it was “pretty
10              clear” defendant had been involved in a physical altercation
                because he was sweating and there was blood on his shirt.
11              Defendant did not have any visible injuries to his face or hands.

12              Officer Bunch testified the officers were trying to piece together
                what happened at the two locations. Embry complained of pain on
13              her side and said Ocon had assaulted her. Bunch asked Embry if
                she needed an ambulance, and she said yes.
14
                Officer Bunch testified that defendant “began to explain to us what
15              had occurred.” Defendant said they had been at the FoodMaxx
                parking lot, and they needed a ride to a motel. Defendant said they
16              got a ride from Ocon, but he became “creepy,” drove past their
                motel, and headed into the “outskirts” of the country. Defendant
17              saw a pool cue in the car, and he was going to grab it, but Ocon
                took it away. Defendant said Ocon grabbed Embry’s hair.
18
                Defendant said he struggled with Ocon to release Embry. Ocon hit
19              defendant with the pool cue. Defendant said Ocon stopped the car,
                and an unknown, black male arrived and rescued them from Ocon.
20              Defendant and Embry walked away from Ocon’s car. Defendant
                said they were getting away from Ocon when the police arrived.
21
                Discovery of the iPhone
22
                Officer Bunch searched defendant and found an iPhone in his
23              pocket. Bunch said, “Oh, you have an iPhone.” Defendant said
                yes. Bunch placed it on the restaurant’s windowsill, and it fell
24              down. Bunch apologized, and defendant said no problem. Bunch
                asked defendant why he did not immediately call 911 on his iPhone
25              for help. Defendant said the iPhone was not activated.

26              Officer Bunch also found two small pieces of plastic in defendant's
                pocket. The two pieces were later matched to the replica toy
27              handgun found in the backseat of Ocon’s car.

28
                                                  4
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 5 of 20

 1              The officers called Ocon’s iPhone number. The iPhone which they
                found in defendant’s pocket started to ring. Defendant heard the
 2              iPhone ring, and he “blurted out, ‘that’s his phone.’” Officer Bunch
                asked what he meant. Defendant said the iPhone belonged to the
 3              man who hit him with the pool cue.

 4              Identification of the Suspects

 5              Ocon was treated at the scene by emergency personnel. Ocon
                testified that he recalled being taken to the parking lot of the fast
 6              food restaurant for an infield showup. Officer Cancio testified
                Ocon immediately identified defendant and Embry as the two
 7              people who were in his car, and defendant as the person who
                assaulted him.
 8
                After Ocon identified defendant, Officer Zavalza advised defendant
 9              of the Miranda warnings and asked him about the incident.
                Defendant said he was in the supermarket parking lot with Embry,
10              and Embry asked Ocon for a ride. Defendant again said Ocon
                “wouldn’t turn on the streets that they were telling him to turn, so
11              they drove around for several minutes until they ended up
                northbound [on Highway] 99 at the Jensen . . . off-ramp . . ..”
12
                Defendant said he asked to use Ocon”s iPhone so he could look up
13              the motel’s address. Defendant said Ocon was acting “weird” and
                “trying to grab on to Embry.” Defendant said Ocon took the Jensen
14              off ramp and stopped the car. Ocon turned around and began
                hitting defendant.
15
                Officer Zavalza testified he had already seen the multiple injuries
16              on Ocon’s face, and asked defendant if he hit Ocon. Defendant
                replied that he just “blocked” Ocon’s punches and said he did not
17              hit or touch Ocon. Zavalza asked defendant to explain how Ocon
                received his multiple injuries. Defendant did not respond to this
18              question. Zavalza asked defendant whether he hit Ocon with the
                pool cue; defendant did not respond. Zavalza also asked defendant
19              why Ocon’s wallet was found on the street by his car, and
                defendant again failed to respond.
20
                The officers did not see any injuries on defendant that would have
21              been consistent with being hit with a pool cue. Defendant did not
                require any medical assistance, and he was not taken to the hospital.
22
                Ocon was taken to the hospital and remained there for three days.
23              He suffered multiple open cuts, abrasions, and bruises to his eyes,
                nose, chin, head, hands, and chest. Some of the cuts required
24              stitches and left scars. While he was at the hospital, the officers
                returned his iPhone, car keys, and wallet. His wallet still contained
25              his identification and the extra car key, but the $200 was missing
                and was never recovered.
26
                Defendant’s Trial Testimony
27
                At trial, defendant testified and again claimed that Ocon attacked
28              him and Embry. Defendant testified that on the day of the incident,
                                                    5
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 6 of 20

 1              he was visiting his friend Darcy, who lived at either the Fresno Inn
                or the Motor Lodge. As he left Darcy’s motel room, Embry arrived
 2              in a car driven by an older man. Defendant thought she was
                attractive and “hollered” at her. Embry was wearing “sexy” clothes
 3              and said she was a dancer. Defendant thought another friend would
                be interested in having Embry dance for him. Embry agreed to
 4              meet his friend. Defendant got into the car with Embry and the
                older man, who drove them to the friend’s house on G Street.
 5              Defendant and Embry went into the friend’s house. Embry did “a
                little thing” with the friend, and they scheduled something for
 6              another time because the friend’s wife was in the house.

 7              Defendant testified they walked out of his friend’s house and
                discovered Embry’s driver had left. Defendant felt responsible for
 8              Embry because he had invited her into a bad neighborhood. They
                walked toward FoodMaxx to look for a ride. Embry said she could
 9              not walk any further, her stomach hurt, and she had cervical cancer.

10              Defendant approached people in the parking lot and asked for ride,
                but they said no. Defendant saw Ocon and told Embry that she
11              should ask for a ride because everyone else was telling him no.
                Embry asked Ocon for a ride. Ocon replied in Spanish, and
12              defendant realized that he did not speak English. Defendant walked
                over and asked Ocon for a ride in “not very good Spanish.” Ocon
13              did not seem sure about it. Defendant told Ocon that Embry was
                sick and Ocon agreed.
14
                Defendant testified he asked Ocon to take them to the Fresno Inn or
15              Motor Lodge motel, and gave him directions to “one of those two
                motels.” Ocon drove in the opposite direction. Defendant told
16              Ocon that he was going the wrong way. Ocon kept driving south
                and ended up on Golden State.
17
                Defendant testified Ocon began to act “creepy” and “weird”
18              because he would not respond to defendant. Ocon drove through
                dark areas and stopped the car three times. Defendant again told
19              Ocon they were going the wrong way, but Ocon did not respond.
                Embry “scooted” towards the door and asked what he was doing.
20              Defendant replied that he did not know. Defendant became scared
                and did not know what Ocon was going to do. Defendant noticed
21              Ocon was looking at a map on his iPhone.

22              Defendant testified Ocon was driving around dark streets, and then
                he turned onto northbound Highway 99. Defendant told him to turn
23              on Jensen and leave them at the fast food restaurants. Defendant
                asked to borrow Ocon’s iPhone so he could see the map that Ocon
24              was looking at. Defendant also thought he could use the phone to
                call the police if Ocon “did some weird stuff like went crazy or
25              something on us.”

26              Ocon gave the iPhone to defendant, but defendant did not know
                how to use the map feature or place a call. Defendant placed
27              Ocon’s iPhone on the center console. It fell onto the floorboard of
                the backseat. Defendant picked up the iPhone and put it in his
28              pocket. As he did so, defendant “accidentally” picked up pieces of
                                                  6
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 7 of 20

 1              plastic from the backseat, which were later matched to the toy gun.

 2              Defendant testified he saw the pool cue and asked Ocon about it.
                Ocon became “more aggressive” and shoved it deeper between the
 3              seats. Defendant became “scared for my life.”

 4              Ocon stopped the car and asked defendant what they were going to
                give him for the ride. Defendant assumed Ocon was referring to
 5              Embry, and said, “[D]ude, that’s not happening.” Defendant told
                Embry to get out of the car. Ocon grabbed the pool cue and hit
 6              defendant’s head with the stick while defendant was still inside the
                car. Defendant tried to block the blows with his arms and the cue
 7              broke. Ocon crawled into the backseat and got on top of defendant.
                Embry ran to the driver’s door and tried to pull Ocon off defendant.
 8              The car engine was still running, so she removed the key from the
                ignition.
 9
                Defendant testified Ocon stopped wrestling with him, and pulled
10              Embry’s hair and necklace. Defendant pulled Ocon and Embry
                apart. Embry ran from the car and screamed for help. Defendant
11              tried to get out of the backseat, but Ocon grabbed his shirt.
                Defendant managed to get out of the car, but Ocon held onto him.
12
                Defendant and Ocon faced each other outside the car, and they were
13              still “tussling.” Ocon used half of the pool cue and hit defendant’s
                head. “I'm fighting for my life and he’s trying to kill me or
14              whatever with that pool stick.” Defendant testified he never
                punched Ocon with his fists, but he again blocked the blows with
15              his arms and tried to take away the pool cue.

16              Defendant testified that as he tried to protect himself, Ocon jumped
                on his back and choked him. Defendant bit Ocon’s finger, but
17              Ocon would not let him go. Defendant used the back of his head to
                “head butt” the front of Ocon’s face three or four times.
18
                Defendant testified he and Embry were screaming for help. An
19              African American man arrived and told Ocon to get off defendant.
                Ocon ignored the man and kept choking defendant. The man pulled
20              Ocon off defendant’s back. Ocon turned and hit the man with the
                pool cue. Defendant and Embry ran to the fast food restaurants
21              because another bystander said the police were on the way.

22              Defendant admitted the police found Ocon’s iPhone in his pocket.
                Defendant said he never told the police that the iPhone belonged to
23              him. Defendant testified he told the officer that he did not know
                how to use it to call for help, but the officer would not listen to him.
24              Defendant did not know how Ocon’s wallet ended up on the street.

25              Defendant believed Ocon received the injuries to his face when
                Ocon was on his back and he butted Ocon’s face with the back of
26              his head. He thought Ocon received the bruises on his chest when
                they were “in the scuffle in the car.” Defendant believed the blood
27              on the back of his shirt was from Ocon’s hands.

28
                                                    7
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 8 of 20

 1                    Defendant was impeached with his prior felony convictions for
                      attempted robbery in 1989, second degree burglary in 1991, and
 2                    robbery in 2005.

 3

 4   Vibanco, No. F0681712015, Cal. App. Unpub. LEXIS 9026, at *1-15.

 5       II.      Discussion

 6             A federal court can grant habeas relief when a petitioner shows that his custody violates

 7   federal law.1 See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

 8   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

 9   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See Harrington v. Richter,

10   562 U.S. 86, 97 (2011). To decide a § 2254 petition, a federal court examines the decision of the

11   last state court to have issued a reasoned opinion on petitioner’s habeas claims. See Wilson v.

12   Sellers, 138 S. Ct. 1188, 1192 (2018). In general, § 2254 requires deference to the state court

13   system that determined petitioner’s conviction and sentence.

14             Under AEDPA, a petitioner can obtain relief on federal habeas claims that have been

15   “adjudicated on the merits in state court proceedings” only if he shows that the state court’s

16   adjudication resulted in a decision that was (1) “contrary to, or involved an unreasonable

17   application of, clearly established Federal law, as determined by the Supreme Court of the United

18   States,” or (2) “based on an unreasonable determination of the facts in light of the evidence

19   presented in the State court proceeding.” 28 U.S.C. § 2254(d). The petitioner’s burden is great.

20   See Richter, 562 U.S. at 103 (“[To gain relief under § 2254(d)(1), a petitioner] must show that the

21   state court’s ruling . . . was so lacking in justification that there was an error well understood and

22   comprehended in existing law beyond any possibility for fairminded disagreement.”); see Davis

23   v. Ayala, 576 U.S. 257, 271 (2015) (quoting § 2254(e)(1)) (“[Under § 2254(d)(2),] [s]tate-court

24   factual findings . . . are presumed correct; the petitioner has the burden of rebutting the

25   presumption by ‘clear and convincing evidence.’”).

26   1
       This court has jurisdiction over the petition pursuant to 28 U.S.C. § 2241(a): “Writs of habeas
27   corpus may be granted by the Supreme Court, any justice thereof, the district courts and any
     circuit judge within their respective jurisdictions.”
28
                                                         8
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 9 of 20

 1          If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

 2   Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs the

 3   State’s significant interest in repose for concluded litigation, denies society the right to punish

 4   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

 5   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

 6   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

 7   ordinary error correction through appeal.” Id. at 102-103 (emphasis added).

 8              a. Ineffective Assistance of Counsel

 9          The two-step inquiry from Strickland v. Washington governs a federal habeas petitioner’s

10   claim of ineffective assistance of counsel. 466 U.S. 668, 687 (1984). First, a criminal defendant

11   must show some deficiency in performance by counsel that is “so serious that counsel was not

12   functioning as the counsel guaranteed the defendant by the Sixth Amendment.” Id. This court

13   must ask whether the attorney’s strategic choices were reasonable under “prevailing professional

14   norms” and “indulge a strong presumption that counsel’s conduct falls within the wide range of

15   reasonable professional assistance.” Id. at 688-89. The entire performance of the attorney must

16   be considered; it is “difficult to establish ineffective assistance when counsel’s overall

17   performance indicates active and capable advocacy.” See Richter, 562 U.S. at 111 (2011).

18   Second, the defendant must show that the deficient performance caused him prejudice. See

19   Strickland, 466 U.S at 687. This requires petitioner to show “that there is a reasonable probability

20   that, but for counsel’s unprofessional errors, the result of the proceeding would have been
21   different.” Id. at 694.

22          On habeas review, when filtered through § 2254(d)’s fairminded-jurist standard, the

23   Strickland requirements become even more deferential, and the court must ask “whether there is

24   any reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562

25   U.S. at 105. If there is even one reasonable argument that counsel did not violate the Strickland

26
27

28
                                                         9
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 10 of 20

 1   standard—even if the state court has not identified the argument—then the petitioner cannot

 2   obtain habeas relief. See id. at 106.

 3                       i. Trial Counsel

 4          Petitioner contends that he received ineffective assistance of trial counsel because his

 5   counsel: (1) did not dispute the sufficiency of the evidence of robbery; (2) did not move to set

 6   aside the robbery charge; (3) did not lodge a defense for the battery of Ocon; and (4) wrongfully

 7   allowed a police officer to testify that petitioner was on parole at the time of the incident. ECF

 8   No. 15 at 11-12. Petitioner’s claim, made in a habeas petition, was summarily rejected by the

 9   California Supreme Court. Lodged Doc. No. 41. Where a state court’s decision is

10   unaccompanied by an explanation, this court presumes that the decision was made on the merits

11   and afford it § 2254(d) deference. See Richter, 562 U.S. at 100. In such cases, this court “must

12   determine what arguments or theories supported or . . . could have supported, the state court’s

13   decision; and then . . . ask whether it is possible fairminded jurists could disagree that those

14   arguments or theories are inconsistent with the holding in a prior decision of . . . [the U.S.

15   Supreme] Court.” Id. at 102.

16                               1. Sufficiency of evidence for robbery charge

17          Petitioner contends that his counsel was ineffective because he failed to challenge the

18   sufficiency of the evidence of robbery. ECF No. 15 at 11. Specifically, petitioner argues that his

19   counsel failed to advance petitioner’s theory that he borrowed Ocon’s phone and had no intention

20   of robbing him. Id. Because the trial court record directly contradicts petitioner’s assertions, his
21   claim should be rejected.

22          Petitioner’s counsel presented petitioner’s borrowed phone theory through petitioner’s

23   own trial testimony and in the closing argument. See RT 13, 14. At trial, petitioner testified that

24   Ocon gave him permission to use the phone, that petitioner put the phone on the center console,

25   that the phone fell down on the floorboard, and that petitioner put the phone in his pocket with no

26   intent to take it. RT 14:1660. Petitioner’s counsel also elicited testimony from petitioner that
27   petitioner did not intentionally lie to the police officer about his ownership of the phone. Id. at

28   1692. Petitioner testified that he believed the police officer was asking petitioner whether the
                                                        10
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 11 of 20

 1   wallet in found in his pocket belonged to him—to which petitioner answered in the affirmative.

 2   Id. Finally, petitioner testified that he neither took Ocon’s wallet or keys nor knew their location.

 3   Id. at 1694.

 4          In his closing argument, petitioner’s counsel argued that the evidence presented at trial

 5   was insufficient to find petitioner guilty of robbery. Petitioner’s counsel contended that “the

 6   wallet and keys cannot be considered for the robbery charge because Mr. Ocon stood up there and

 7   said he did not remember who took the wallet, who took the car keys, and there was no testimony

 8   that they were ever found in any relationship to [petitioner].” Id. at 1754. Petitioner’s counsel

 9   asserted that the mere placement of Ocon’s phone in petitioner’s pocket was insufficient to prove

10   petitioner was guilty of robbery. Id. at 1759. Petitioner’s counsel reminded the jury that

11   petitioner did not take Ocon’s wallet, keys, car, or money. Id. at 1759. Petitioner’s counsel

12   argued that Ocon allowed petitioner to borrow his phone, that Ocon never asked petitioner to

13   return his phone, and that petitioner did not intend to permanently deprive Ocon of his phone. Id.

14   Petitioner’s counsel recounted each of the elements of robbery for the jury and argued that the

15   prosecution had not met its burden to prove each element beyond a reasonable doubt; petitioner’s

16   counsel supported each of his assertions with evidence in the record. Id. at 1760.

17          The undersigned cannot find that petitioner’s counsel’s performance was deficient.

18   Petitioner has not pointed to anything additional that his counsel could have done to call the

19   sufficiency of the evidence into question. Moreover, because petitioner has not demonstrated any

20   additional evidence that his counsel could have presented to dispute the robbery charge, he has
21   failed to show how he was prejudiced by his counsel’s actions—meaning he has not shown that

22   there is a reasonable probability that the result of the proceeding would have been different absent

23   his attorney’s alleged failings. Petitioner’s claim should be rejected.

24                              2. Motion to set aside robbery charge

25          Petitioner contends that his trial counsel was ineffective based on his failure to move to set

26   aside the robbery charge by filing what is commonly known as a “995 motion.” ECF No. 15 at
27   11. In California, after a defendant has been held to answer for a charge, he can move to set aside

28
                                                       11
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 12 of 20

 1   the charge on the theory that he “has been committed without reasonable or probable cause.”2

 2   Cal. Pen. Code § 995(a)(2)(B). Such cause is found where the “state of facts . . . would lead a

 3   man of ordinary care and prudence to believe and conscientiously entertain an honest and strong

 4   suspicion that the person is guilty of a crime.” People v. Ingle, 53 Cal. 2d 407, 412 (1960). “The

 5   test is not whether the evidence upon which the officer acts in making the arrest is sufficient to

 6   convict but only whether the person should stand trial.” Id.

 7          As an initial matter, petitioner voluntarily represented himself for a portion of his pre-trial

 8   proceedings.3 RT 1-B at 60. To the extent these pre-trial proceedings occurred during the time

 9   period in which a 995 motion would have been properly made, petitioner cannot claim ineffective

10   assistance of counsel.4

11          At the preliminary hearing, petitioner’s counsel disputed the sufficiency of the evidence in

12   support of the robbery charge. At that hearing, the court heard testimony from Ocon, RT 1-B at

13   12, Officer Bunch, id. at 46, and Officer Zavala, id. at 52. Ocon testified that he asked petitioner

14   to give him his phone back, that petitioner assaulted Ocon, that petitioner beat Ocon with the pool

15   stick, that petitioner grabbed his wallet, that money was missing from his wallet, and that he

16   sustained serious injuries. Id. at 18-28. Officer Bunch testified that he found Ocon’s phone on

17   petitioner and that he did not notice any visible injuries on petitioner. Id. at 46-49. Officer

18   Zavala testified that Ocon stated that petitioner assaulted him and that $200 was missing from

19   Ocon’s wallet. Id. at 53-57. After the evidence was presented, petitioner’s counsel argued that

20   there was no proof that petitioner used force or fear to take Ocon’s phone, as required for a
21   robbery conviction, and that there was no evidence that petitioner took Ocon’s wallet or any of

22   the contents of the wallet. Id. at 59. However, the court found that the evidence presented at the

23
     2
       A 995 motion is made after the presentation of evidence at the preliminary hearing and prior to
24   trial.
     3
       In the hearing on petitioner’s motion to represent himself, the court advised petitioner that he
25   would be at a great disadvantage if he represented himself, but ultimately granted petitioner’s
26   motion. RT 1-B at 65.
     4
       During this time, petitioner filed a “motion to dismiss for due process.” RT 2:201. The court
27   denied petitioner’s motion, finding that it was untimely and not properly served on the
     government. Substitute counsel entered his appearance on behalf of petitioner prior to the start of
28   trial. RT 4.
                                                        12
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 13 of 20

 1   preliminary hearing was sufficient to meet the reasonable and probable cause standard required to

 2   hold petitioner to answer for the charge. Id.

 3          Although the undersigned has found no evidence that petitioner’s counsel filed a 995

 4   motion after the preliminary hearing, petitioner has failed to present any arguments that the

 5   evidence presented at his preliminary hearing was so sparse as to warrant such a motion.

 6   Considering the testimony of the three witnesses and the trial court’s finding of reasonable and

 7   probable cause, petitioner’s counsel could have determined that seeking relief through a 995

 8   motion would have been futile. Moreover, petitioner’s counsel made numerous other pre-trial

 9   motions on petitioner’s behalf, including motions to exclude evidence prejudicial to petitioner.

10   RT 13:1401-10. Giving a “heavy measure of deference” to petitioner’s counsel’s strategic

11   decisions, Strickland, 466 U.S. at 690-91, and recognizing that counsel had no duty to raise

12   frivolous arguments, Jones v. Barnes, 463 U.S. 745, 751 (1983), petitioner has failed to show that

13   his trial counsel’s performance was deficient. See Juan H. v. Allen, 408 F.3d 1262, 1273 (9th Cir.

14   2005) (explaining that attorneys have no duty to raise meritless arguments).

15          Moreover, petitioner has not demonstrated that he was prejudiced by his counsel’s

16   actions—meaning that there is a reasonable probability that the proceeding would have turned out

17   better for him had his counsel filed a 995 motion. Considering the trial court’s finding of

18   reasonable and probable cause for the robbery charge, the undersigned expects that a 995 motion

19   would have been denied. Petitioner has presented no evidence that leads us to think otherwise.

20   Petitioner’s claim should be rejected.
21                              3. Self-defense

22          Petitioner contends that his counsel was ineffective based on his failure to present a self-

23   defense theory at trial. ECF No. 15 at 12. Contrary to petitioner’s claim, his counsel did present

24   self-defense as a theory at trial. Therefore, petitioner’s claim should be rejected.

25          As an initial matter, petitioner’s counsel presented a theory of self-defense through

26   petitioner’s own trial testimony. Petitioner testified that Ocon was the initial aggressor, that Ocon
27   first grabbed his wrist and then hit petitioner on the head twice with the pool stick, and that Ocon

28   climbed on top of him in the backseat of the car. RT 14:1667-74. Petitioner stated that he did not
                                                       13
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 14 of 20

 1   want to hurt Ocon, but rather wanted to get away from Ocon. Id. Petitioner attested that he was

 2   fighting for his life, that he believed Ocon was trying to kill him with the pool stick, and that

 3   Ocon hit him so hard with the pool stick that he “knocked [petitioner] out.” Id. Petitioner

 4   testified that Ocon climbed on his back and choked him, that petitioner bit one of Ocon’s fingers

 5   to try to stop Ocon from choking him, that petitioner could not breathe, and that petitioner head

 6   butted Ocon three to four times in an attempt to stop Ocon’s attacks. Id. at 1675. Petitioner

 7   stated that witnesses were screaming at Ocon to stop attacking petitioner, that petitioner was

 8   screaming for help, that a bystander helped get Ocon off petitioner’s back, and that Ocon hit the

 9   bystander with the pool stick. Id. at 1682. Petitioner’s counsel also presented, through

10   petitioner’s testimony, an explanation for petitioner’s lack of injuries, the presence of blood on

11   petitioner’s back, and the lack of blood on petitioner’s hands. Id. at 1695-96.

12          Petitioner’s counsel, in closing, reminded the jury that Ocon could not remember many of

13   the details of the incident, including whether Ocon put petitioner in a chokehold. RT 14:1753-55.

14   Petitioner’s counsel explained to the jury that they should find petitioner lawfully defended

15   himself he believed he was in imminent danger of suffering serious bodily injury and that

16   petitioner used no more force than was necessary to defend himself. Id. at 1764-65. Petitioner’s

17   counsel reminded the jury that petitioner was unable to escape from Ocon without the help of the

18   bystander, and upon becoming free, petitioner ran away from Ocon. Id. at 1765. Petitioner’s

19   counsel emphasized that neither petitioner’s blood nor his fingerprints were found on the pool

20   stick. Id. at 1757. Petitioner’s counsel also called into question the relevance and reliability of
21   the picture of petitioner taken after the incident.5 Id. at 1758.

22          The undersigned cannot find petitioner’s counsel’s performance deficient. His counsel

23   presented petitioner’s theory of self-defense to the jury through petitioner’s own testimony and

24   then summarized this testimony in his closing argument. Petitioner has not pointed to any

25   5
      Notably, the trial court instructed the jury on self-defense, stating that the defense is available
26   upon a finding that “the defendant reasonably believe[d] that he or someone else was in imminent
     danger of being touched unlawfully . . . [and] that the defendant reasonably believed that the
27   immediate use of force was necessary to defend against that danger and that defendant used no
     more force than was reasonably necessary to defend against that danger.” RT 14:1797.
28
                                                        14
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 15 of 20

 1   additional actions that his counsel should have taken to advance a theory of self-defense.

 2   Moreover, the undersigned cannot find that petitioner was prejudiced by his counsel’s alleged

 3   shortcomings; he has not demonstrated how the results of his trial would have been different had

 4   his counsel presented additional self-defense arguments, much less that any additional evidence to

 5   support a self-defense theory existed.

 6                              4. Parole testimony

 7          Petitioner contends that his counsel was ineffective because he allowed a police officer to

 8   testify that petitioner was on parole at the time of the incident. ECF No. 15 at 12. Petitioner’s

 9   argument is not supported by the record and should be rejected. At trial, the prosecution, in

10   questioning Officer Bunch on the chronology of the events, asked “What happened next?” RT

11   13:1604. In response, the police officer stated that he and his colleagues “determined that

12   [petitioner] was on active . . . parole.” Id. at 1605. Petitioner’s counsel objected to the question

13   and moved to strike the police officer’s answer. Id. The prosecutor stated, “how about I’ll just

14   withdraw the question and agree that it should be stricken.” Id. Accordingly, the prosecutor’s

15   question was withdrawn and the police officer’s statement was stricken from the record.6 Id.

16   While subsequently giving jury instructions, the court admonished the jury that if “testimony

17   [was] stricken from the record, you must disregard it and must not consider that testimony for any

18   purpose.” RT 14:1783.

19          Considering that petitioner’s counsel promptly objected to the question and moved to

20   strike the answer, petitioner has failed to show how his counsel’s performance was deficient. The
21   undersigned cannot find that any further action by petitioner’s counsel was required under

22   Strickland. Even if petitioner were to argue that his counsel somehow should have anticipated

23   that the question “What happened next?” would have elicited an answer about petitioner’s parole

24   status, attorneys are not expected to be “flawless,” and they may not be “faulted for a reasonable

25   miscalculation or lack of foresight or for failing to prepare for what appear to be remote

26
27   6
      Relatedly, petitioner’s counsel, in closing, stated that the jury should consider the evidence of
     petitioner’s testimony related to the incident only and should not consider petitioner’s prior felony
28   conviction as propensity evidence. RT 14:1756.
                                                        15
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 16 of 20

 1   possibilities.” Richter, 562 U.S. 86, 110 (2011). Moreover, considering that the answer was

 2   stricken from the record and that the court admonished the jury to disregard the answer, petitioner

 3   has failed to show how he was prejudiced by his counsel’s alleged failure.

 4                       ii. Appellate Counsel

 5           Petitioner contends that his appellate counsel was ineffective because he failed to raise

 6   claims of ineffective assistance of trial counsel and actual innocence on appeal. ECF No. 15 at

 7   10. This court reviews the last reasoned decision on this claim—that of the superior court—and

 8   apply the deferential standard of § 2254. Lodged Doc. No. 33; see Van Lynn v. Farmon, 347 F.3d

 9   735, 738 (9th Cir. 2003) (explaining that “[b]ecause, here, neither the court of appeal nor the

10   California Supreme Court issued a reasoned opinion on the merits of this claim, this court looks

11   to the trial court’s decision” on federal habeas review).7 The superior court rejected petitioner’s

12   claim, finding that petitioner failed to:

13                   present any facts or evidence that would demonstrate a reasonable
                     probability that the result of his appeal would have been more
14                   favorable had his attorney argued that he only borrowed the
                     victim’s iPhone [and] that he acted in self-defense. As Petitioner
15                   has failed to demonstrate that he was prejudiced by his appellate
                     attorney’s actions or inactions, the Court finds that he has failed to
16                   establish that he received ineffective assistance of counsel on
                     appeal.
17

18   Lodged Doc. No. 33 at 1-3.
19              A defendant’s right to appellate representation does not include a right to present

20   frivolous arguments to the court. See McCoy v. Court of Appeals of Wis., Dist. 1, 486 U.S. 429,
21   436 (1988); Morrison v. Estelle, 981 F.2d 425, 429 (9th Cir. 1992) (explaining that appellate

22   counsel cannot be found ineffective for failing to raise an argument that would not have been

23   successful). And no U.S. Supreme Court decision holds that a “defendant has a constitutional

24   right to compel appointed counsel to press nonfrivolous points requested by the client, if counsel,

25   as a matter of professional judgment, decides not to present those points.” Barnes, 463 U.S. at

26   751; Smith v. Robbins, 528 U.S. 259, 288 (2000) (noting that appellate counsel need not present
27
     7
      Petitioner’s claim was also summarily rejected by the California Supreme Court. Lodged Doc.
28   No. 41.
                                                     16
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 17 of 20

 1   every non-frivolous issue on appeal, “but rather may select from among them in order to

 2   maximize the likelihood of success on appeal”).

 3          Here, petitioner’s claims of ineffective assistance of trial counsel, supra, and actual

 4   innocence, infra, are without merit. Accordingly, this court cannot find that petitioner’s appellate

 5   counsel’s performance was deficient for failure to raise these claims. Because this court gives a

 6   “heavy measure of deference” to petitioner’s counsel’s strategic decisions, Strickland, 466 U.S. at

 7   690-91, and recognize that counsel had no duty to raise frivolous arguments, Barnes, 463 U.S. at

 8   751, the undersigned finds that petitioner has failed to show that his appellate counsel’s

 9   performance was deficient. Moreover, petitioner has failed to show that he was prejudiced by his

10   attorney’s actions. Because he has failed to show that the claims in question are meritorious, he

11   has also failed to show that the result of his appeal would have been different had his appellate

12   counsel presented these claims. Petitioner’s claim should be rejected.

13              b. Actual Innocence Claim

14          Petitioner claims that he is innocent of his convictions. ECF No. 15 at 14. Petitioner

15   claims that because he borrowed Ocon’s phone, he is innocent of robbery. Id. at 14-15. And

16   petitioner claims that because Ocon was the initial aggressor, petitioner had the right to self-

17   defense and that he is therefore innocent of battery. Id. This court reviews the last reasoned

18   decision on this claim—that of the superior court—and apply the deferential standard of § 2254.

19   Lodged Doc. No. 33; see Van Lynn, 347 F.3d at 738.8 The superior court rejected petitioner’s

20   claim, finding that he failed to meet California’s requirements for raising a claim of actual
21   innocence. Lodged Doc. No. 33 at 3-4. To gain relief on a claim of actual innocence in

22   California, a petitioner must present newly discovered evidence that casts “fundamental doubt on

23   the accuracy and reliability of the proceedings.” In re Lawley, 42 Cal. 4th 1231, 1239 (2008).

24   This evidence must “undermine the entire prosecution case and point unerringly to innocence or

25

26
27
     8
      Petitioner’s claim was also summarily rejected by the California Supreme Court. Lodged Doc.
28   No. 41.
                                                     17
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 18 of 20

 1   reduced culpability. If a reasonable jury could have rejected the evidence presented, a petitioner

 2   has not satisfied his burden.” Id.

 3          Petitioner’s claim fails. As an initial matter, this court is bound by the state court’s ruling

 4   because the state court relied on California state law. See Estelle v. McGuire, 502 U.S. 62, 67

 5   (1991) (“[F]ederal habeas corpus relief does not lie for errors of state law.”); Bradshaw v. Richey,

 6   546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of state law . .

 7   . binds a federal court sitting in habeas corpus.”). Second, even if this court were not bound by

 8   the state court’s ruling, the undersigned could not consider petitioner’s claim. The U.S. Supreme

 9   Court has not extended federal habeas review to freestanding actual innocence claims. See

10   Herrera v. Collins, 506 U.S. 390, 400 (1993); McQuiggin v. Perkins, 569 U.S. 383, 392 (2013)

11   (“We have not resolved whether a prisoner may be entitled to habeas relief based on a

12   freestanding claim of actual innocence.”); United States v. Quiroz, 706 Fed. App’x. 423, 423 (9th

13   Cir. 2017) (“Neither the [Ninth Circuit] nor the Supreme Court has recognized freestanding actual

14   innocence claims as legally cognizable.”). Accordingly, petitioner’s claim should be rejected.9

15              c. Motion for the Appointment of Counsel

16          Petitioner moved for the appointment of counsel. ECF Nos. 25, 26. A petitioner in a

17   habeas proceeding does not have an absolute right to counsel. See Anderson v. Heinze, 258 F.2d

18   479, 481 (9th Cir. 1958). There are three specific circumstances in which appointment of counsel

19   is required in habeas proceedings. First, appointment of counsel is required for an indigent

20   person seeking to vacate or set aside a death sentence in post-conviction proceedings under 28
21   U.S.C §§ 2254 or 2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel may be

22   9
       Even if the court were to consider the merits of petitioner’s actual innocence claim, his claim is
23   without merit. Petitioner has presented no evidence beyond his own trial testimony that
     demonstrates that he is innocent of his convictions. The jury heard evidence that could support a
24   guilty finding, including evidence that Ocon asked petitioner to return his phone, that petitioner
     was later found with Ocon’s phone in his pocket, that Ocon was hospitalized for three days due to
25   severe injuries, and that petitioner had few injuries. The jury, which was tasked with weighing
26   the credibility of all the evidence presented at trial, found petitioner guilty considering this
     evidence. See United States v. Brady, 579 F.2d 1121, 1127 (9th Cir. 1978) (noting that “it is the
27   exclusive function of the jury to determine the credibility of the witnesses, resolve evidentiary
     conflicts and draw reasonable inferences from proven facts”).
28
                                                       18
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 19 of 20

 1   required if an evidentiary hearing is warranted. See Rules Governing § 2254 Cases 8(c). Third,

 2   appointment of counsel may be necessary for effective discovery. See id. at 6(a). None of these

 3   situations is present here.

 4              This court is further authorized to appoint counsel for an indigent petitioner in a habeas

 5   corpus proceeding if the court determines that the interests of justice require the assistance of

 6   counsel. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B).

 7   However, “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to

 8   appointed counsel unless the circumstances of a particular case indicate that appointed counsel is

 9   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to

10   appoint counsel, this court evaluates the petitioner’s likelihood of success on the merits as well as

11   the ability of the petitioner to articulate his claims without counsel, considering the complexity of

12   the legal issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

13              The undersigned cannot conclude that counsel is necessary to prevent a due process

14   violation. Petitioner has articulated his claims to this court and the undersigned does not find his

15   claims meritorious. Accordingly, the undersigned finds that appointed counsel is not necessary to

16   guard against a due process violation and that the interests of justice do not require the

17   appointment of counsel.

18       III.      Certificate of Appealability
19              A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

20   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.
21   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

22   Cases requires a district court to issue or deny a certificate of appealability when entering a final

23   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

24   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

25   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

26   This standard requires the petitioner to show that “jurists of reason could disagree with the district
27   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

28   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord
                                                          19
     Case 1:17-cv-00926-AWI-JDP Document 28 Filed 08/28/20 Page 20 of 20

 1   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

 2   showing of the denial of a constitutional right. Thus, the undersigned recommends that the court

 3   decline to issue a certificate of appealability.

 4       IV.      Findings and Recommendations

 5             For the foregoing reasons, the undersigned recommends that the court deny the petition,

 6   ECF No. 15, and decline to issue a certificate of appealability. These findings and

 7   recommendations are submitted to the U.S. district judge presiding over the case under 28 U.S.C.

 8   § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the findings and

 9   recommendations, the parties may file written objections to the findings and recommendations

10   with the court and serve a copy on all parties. That document must be captioned “Objections to

11   Magistrate Judge’s Findings and Recommendations.” The presiding district judge will then

12   review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

13       V.       Order

14             Petitioner’s motions for the appointment of counsel, ECF Nos. 25, 26, are denied.

15
     IT IS SO ORDERED.
16

17
     Dated:       August 27, 2020
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20   No. 206.
21

22

23

24

25

26
27

28
                                                        20
